              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00105-MR-WCM


JOHN DOE,                          )
                                   )
                       Plaintiff,  )
                                   )
           vs.                     )            ORDER
                                   )
LEES-McRAE COLLEGE, a North        )
Carolina Corporation, LEE KING,    )
individually and in his official   )
capacity, JON DRIGGERS,            )
individually and in his official   )
capacity, and JOSHUA GAISSER,      )
individually and in his official   )
capacity,                          )
                                   )
                       Defendants. )
_______________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint, or, in the Alternative, to Strike [Doc.

17]; the Magistrate Judge’s Memorandum and Recommendation [Doc. 25]

regarding the disposition of said motion; and the parties’ respective

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Docs. 26, 27].

     Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate



     Case 1:20-cv-00105-MR-WCM Document 30 Filed 03/22/21 Page 1 of 3
Judge, was designated to consider the Defendants’ Motion to Dismiss or to

Strike and to submit a recommendation for its disposition. On February 4,

2021, the Magistrate Judge issued a Memorandum and Recommendation,

recommending that the Defendants’ Motion to Dismiss be granted in part and

denied in part and the alternative Motion to Strike be denied. [Doc. 25]. On

February 18, 2021, the parties filed their respective Objections to the

Magistrate Judge’s Memorandum and Recommendation [Docs. 26, 27]. The

parties timely filed their respective Responses to those Objections. [Docs.

28, 29].

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court

overrules the parties’ objections and accepts the Magistrate Judge’s

recommendation that the Defendants’ Motion to Dismiss should be granted

in part and denied in part and that the Defendants’ alternative Motion to

Strike be denied.

      Accordingly, IT IS, THEREFORE, ORDERED that the parties’

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Docs. 26, 27] are OVERRULED, and the recommendation of the Magistrate

Judge [Doc. 25] is ACCEPTED.
                                     2



     Case 1:20-cv-00105-MR-WCM Document 30 Filed 03/22/21 Page 2 of 3
     IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

[Doc. 17] is GRANTED IN PART and DENIED IN PART. Specifically, the

Motion is GRANTED with respect to the Plaintiff’s claims for negligence,

intentional and negligent infliction of emotional distress, fraud in the

inducement/breach of contract, and the claims of Defendants King, Driggers,

and Gaisser, and these claims are hereby DISMISSED WITH PREJUDICE.

The Motion is DENIED with respect to the Plaintiff’s claim against Defendant

Lees-McRae College under the ADA and Rehabilitation Act.

     IT IS FURTHER ORDERED that the Defendants’ Motion to Strike [Doc.

17] is DENIED.

     IT IS SO ORDERED.
                       Signed: March 22, 2021




                                          3



     Case 1:20-cv-00105-MR-WCM Document 30 Filed 03/22/21 Page 3 of 3
